Title: From George Washington to Major General William Heath, 14–15 January 1780
From: Washington, George
To: Heath, William


          
            Dr Sir
            Head Quarters Morristown 14th[–15] Jany 1780.
          
          I have been favored with your letters of the 27th and 30th of Decr last and that of the 5th Instant.
          The measures you have taken to provide against a scarcity, with the assistance of the goverment, will I hope furnish you with a tolerable and constant supply. Our distresses, have been

so pressing as to compel me to call upon the several counties in this State for a certain quota of grain and cattle proportioned to their respective abilities. Those counties I have heard from, have with great readiness complied with the requisition, and I would flatter myself, that with œconomy we shall be enabled to live till we can be furnished in the usual manner.
          As to the Issuing commissaries neither their appointments nor saliries depend on me. Should they resign, you must take such steps as the case may require, till new appointments can be made by the proper authority. In the mean time, I shall inform Mr Stewart of the matter, who is at the head of the department.
          With regard to the application of the Staff officers in the line for warrants, there have been none made out or issued to any in the army; and I would suppose a copy of such appointment in general orders, certified by the Adjutant General, a sufficient testimony. However should this be unsatisfactory, if you will transmit me the names, rank, and staff appointments, and the date, and the regiments to which the officers belong, I will give them warrants.
          I could wish that the State, or Sub-Clothier, had been present with the troops, as it is his duty. The absence of such officers multiplies the business of others, and often produces embarrassments that might have been avoided. It cannot be allowed. When the distribution of clothing was made at West-point, it was, as I informed you in a late letter, in a just proportion to the stock then on hand, and that it might be equitably divided, those men who had the longest times to serve were directed to have a preference; and those only, whose time of service would expire with the year 1779, and new levies who were not inlisted, were excluded. As the States were desired to make provision by their agents, for their respective troops; it was hoped that the continental stock and State purchases would complete a sufficient provision for all who were entitled to draw. Perhaps this might have been the case, had the State clothier or some person for him, made constant and regular returns of the wants of his line to the clothier General, who is empowered to call upon the Agent. So long as this is neglected the troops will unavoidably suffer; and this must for ever be the case, while there is no person to transact the business. The clothier General has been directed to leave a proportion of what he has received since the

first distribution, at New-Windsor, for the use of the troops of Massachusetts and New Hampshire. I am informed that he has done this, and I make no doubt, but if regular application [is made], through the regular channel, the State clothier, he will order the Deputy Clothier at Windsor to deliver a further supply. Perhaps, with every exertion we shall not be able to give a full provision of clothing to all. You must endeavour to procure as much as will make those men who are entitled to it, comfortable.
          The Board of Treasury have ordered Mr Read, the Assistant pay-Master, to come from Albany to your post. I am in hopes he will have arrived when this comes to hand, or that he will be down in a few days after. In this expectation I have desired Mr Pierce the Depy Pay-Master Genl to forward two hundred and fifty thousand Dollars to him, addressed to your care in the first instance—which you will draw out of his hands for paying the troops and for the necessary and proper accounts, by your warrants. The supply of cash which has been received here, will not admit more to be sent to Mr Read. I am Dr, Sir, with great regard, Your obt & hble servt
          
            Go: Washington
            (15th)
          
          
            P.S. I have just received your letter of the 10th, and am happy to find that the fire was so easily and completely extinguished; and that you succeeded so well in suppressing so dangerous a mutiny.
          
        